Citation Nr: 1456155	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  10-21 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION


The Veteran served on active duty from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board, by way of a November 2013 Decision/Remand, addressed increased rating claims for gunshot wounds of the left shoulder, and in pertinent part, granted two separate 20 percent ratings for the gunshot wound.  In its reasons and bases, the Board found that the issue of entitlement to a TDIU has not been reasonably raised by the record.  

The appellant appealed the Board's decision to the United States Court of Appeals for Veterans' Claims (Court).  A Joint Motion Remand (JMR) was filed by the parties arguing that the Board erred in not adequately addressing the issue of entitlement to a TDIU in association with the current increased rating claims on appeal.  Essentially, the parties disagreed with the Board's reasoning that the TDIU issue was not raised by the record; they argued that the evidence did in fact raise it.  The Court granted the JMR and remanded the matter to the Board for further development pursuant to 38 U.S.C.A. § 7252(a) only with regard to the TDIU issue.  The Board's grant of the two 20 percent disability ratings for a gunshot wound of the left shoulder for Muscle Group I and IV was not to be disturbed.  

The appellant was subsequently notified by letter that the Court remanded the matter to the Board and informed him of the opportunity to submit additional argument or evidence in support of his appeal within 90 days pursuant to 38 C.F.R. § 20.1304.  In October 2014, the appellant, through his representative submitted additional evidence and requested that the Board proceed immediately with the readjudication of his appeal.

The issue of whether there was clear and unmistakable error (CUE) in a March 2010 rating decision with respect to the denial of service connection for an adjustment disorder has been raised by the record as the Veteran, through his representative, filed a CUE motion in September 2014, but this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that the Veteran does not have one service-connected disability rated at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent, with one disability rated at 40 percent.  He currently has a combined disability rating of 50 percent.  As such, the criteria for a schedular TDIU under 38 C.F.R. § 4.16(a) are not met.  Nevertheless, in light of the Court Order and the new evidence of record suggesting unemployability (i.e., vocational assessment from M.L.), the Board remands the claim for entitlement to an extraschedular TDIU under 38 C.F.R. § 4.16(b). 

The Court held in Bowling v. Principi, 15 Vet. App. 1, 10 (2001), that the Board cannot award TDIU under 38 C.F.R. § 4.16(b) in the first instance as that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  As such, the TDIU claim must be remanded for the RO to do so.

Accordingly, the case is REMANDED for the following action:

1. Submit the claim of entitlement to a TDIU under 38 C.F.R. § 4.16(b) to the Director, Compensation and Pension Service.  

2. Undertake any appropriate development and readjudicate the issue of entitlement to a TDIU on an extraschedular basis.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




